Colburn, J.
We are in doubt whether there was any question made in this case that Goodwin was the manager of the defendant. If there was such question, we think the offer of the plaintiff to prove that Goodwin, as general manager and agent of the defendant, did certain things, included an offer to prove that he sustained that relation to the defendant, and was not merely an offer to prove that he acted in that capacity.
The general manager and agent of the defendant must be presumed, prima facie at least, to have had authority to institute the replevin suit, and to employ an attorney at law for that purpose.
There was evidence that Silsby was an attorney at law, and that he brought the replevin suit and caused the writ to be served; and, if the plaintiff sustained her offer of proof, there would have been evidence sufficient to warrant the jury in finding that he was employed for that purpose by the defendant, through its manager, and that he was for that purpose the agent of the defendant.
We do not understand by the report that any question is raised that the defendant is responsible for the acts of Silsby in *566committing the assault and battery, if he was its agent, though this question is discussed at length in the plaintiff’s brief. But if it was intended to raise this question, there are not sufficient facts reported to enable us to determine it.

New trial ordered.